                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No.: 2:18-03697 PSG (ADS)                                  Date: November 5, 2019
Title: Toyrion Green v. Warden L. Montgomery


Present: The Honorable Autumn D. Spaeth, United States Magistrate Judge


               Kristee Hopkins                               None Reported
                Deputy Clerk                            Court Reporter / Recorder

   Attorney(s) Present for Petitioner(s):        Attorney(s) Present for Respondent(s):
              None Present                                    None Present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

        On May 2, 2018, Petitioner Toyrion Green filed a Petition for Writ of Habeas
Corpus by a Person in State Custody. [Dkt. No. 1]. On March 14, 2019, this Court
granted Petitioner’s Motion for Stay to allow Petitioner to exhaust his unexhausted
claims in state court. [Dkt. No. 15]. In addition, the Court ordered Petitioner to file a
brief status report informing the Court of the status of his state habeas petition every
sixty (60) days. [Id.].

        Petitioner has not filed a status report or otherwise communicated with the court
since August 14, 2019, over eighty days ago. Petitioner is ORDERED TO SHOW
CAUSE in writing why this action should not be dismissed for failure to prosecute this
claim and/or follow orders to update the court on the status of Petitioner’s exhaustion
efforts, by no later than December 5, 2019.

       Petitioner may respond to this order by filing a status report or, if Petitioner no
longer wishes to pursue his claims, he may request a voluntary dismissal of this action
pursuant to Federal Rule of Civil Procedure 41(a). The Clerk of Court is directed to




CV-90 (03/15) – KIL                Civil Minutes – General                         Page 1 of 2
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES – GENERAL

Case No.: 2:18-03697 PSG (ADS)                               Date: November 5, 2019
Title: Toyrion Green v. Warden L. Montgomery

attach a Notice of Dismissal Form (CV-009) to this Order for Petitioner’s convenience.

       Petitioner is cautioned that failure to timely file a response will result
in a recommendation that this action be dismissed for failure to prosecute
and/or obey court orders pursuant to Federal Rule of Civil Procedure 41(b).

       IT IS SO ORDERED.




                                                                   Initials of Clerk kh




CV-90 (03/15) – KIL               Civil Minutes – General                     Page 2 of 2
